Judgment of Supreme Court, New York County, entered September 21, 1973, which dismissed the complaint and counterclaim, each seeking a divorce, and which granted support, retroactive to May 30, 1973, to defendant as well as a counsel fee, unanimously modified, on the law and the facts, to the extent of reducing the allowance for support to $175 per week, to commence from the date of publication of this decision, and reducing the counsel fee to $3,500, and, as so modified, the judgment is otherwise .affirmed, without costs and without disbursements. By order of this court, dated November 8, 1973,' execution of the judgment was stayed on condition that the husband pay $200 per week, retroactive to May 30, 1973, and to pay an additional $50 per week toward discharging any arrears. Therefore, in addition to the $175 per week ordered herein, the husband shall pay $25 per week toward discharge of any arrears still remaining unpaid to the date of publication of this decision based upon the $200 figure of the court’s order of November 8, 1973. Upon the present record, we find that the awards for support and counsel fee were excessive to the extent indicated. However, under the circumstances, we deem it appropriate to make the modification for support prospective from the date of publication of this decision. Settle order on notice, which shall include a calculation of the arrears to date. Concur — Markewich, J. P., Nunez, Tilzer and Lane, JJ.